Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 2/7/2022 has been entered.  Claims 1, 2, 4-6, 8-12, 14, 16-18, 20-22, 24-28, 30, 32, 33, and 37-44 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 18-22, filed 2/7/2022, with respect to the rejections of claims 1, 2, 4-6, 8-12, 14, 16-18, 20-22, 24-28, 30, 32, and 33 have been fully considered and are persuasive.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Leong on 2/14/2022.
Please amend claims 1, 17, 38, and 39 as follows:
1.  A computer implemented method, comprising:
receiving, at an extended reality system, an input from a web site for a three-dimensional (3D) transform for a web page or a web page panel therefor, wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the web page or the web page panel therefor;
determining 3D transform data for the web page or the web page panel therefor based at least in part upon the 3D transform;
determining a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, wherein the 3D transform transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary[[ determined by the universe browser engine]]; 
presenting contents of the web page at a candidate position in the virtual 3D space based at least in part upon the 3D position indicated by the 3D transform data;
modifying the 3D transform data into updated 3D transform data in response to a user moving and/or rotating the web page;
receiving, at the extended reality system, a request from the web site for an updated 3D transform;
updating the 3D transform data with the updated 3D transform; and 
returning, by the extended reality system, the updated 3D transform data to the web site.

17.  A system, comprising:
at least one processor;
a non-transitory computer accessible storage medium storing thereupon program code which, when executed by the at least one processor, causes the at least one processor to:
receive, in an extended reality system, an input from a web site for a three-dimensional (3D) transform for a web page or a web page panel therefor,
wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the web page or the web page panel therefor;
determine 3D transform data for the web page or the web page panel therefor based at least in part upon the 3D transform;
determine a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, wherein the 3D transform transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary[[ determined by the universe browser engine]];
present contents of the web page at a candidate position in the virtual 3D space based at least in part upon the 3D position indicated by 3D transform data;
modify the 3D transform data into updated 3D transform data in response to a user moving and/or rotating the web page;
receive, at the extended reality system, a request from the web site for an updated 3D transform;
update the 3D transform data with the updated 3D transform; and 
return, by the extended reality system, the updated 3D transform data to the web site.

38. The extended reality system of claim 33,
wherein the program code which, when executed by the at least one processor, further causes the at least one processor to:
[[initializing]]initialize the browser engine;
determine a unique identifier for the browser engine; and
register a listener instance for the browser engine with the universe browser engine.  

39. The extended reality system of claim [[33]]38, wherein the program code which, when executed by the at least one processor, further causes the at least one processor to:
identify or generate a virtual three-dimensional volume having a three-dimensional boundary in the virtual 3D space created by the extended reality system for the web page or the web page panel therefor based in part or in whole upon one or more behavior types;
associate, by the universe browser engine, the virtual three-dimensional volume with the  listener instance;
assign the virtual three-dimensional volume to the browser engine; and
position the virtual three-dimensional volume in the virtual 3D space at least by using at least a scene graph structure.  

Allowable Subject Matter
Claims 1, 2, 4-6, 8-12, 14, 16-18, 20-22, 24-28, 30, 32, 33, and 37-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest receiving, at an extended reality system, an input from a web site for a three-dimensional (3D) transform for a web page or a web page panel therefor, wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the web page or the web page panel therefor;
determining 3D transform data for the web page or the web page panel therefor based at least in part upon the 3D transform;
determining a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, wherein the 3D transform transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary; 
presenting contents of the web page at a candidate position in the virtual 3D space based at least in part upon the 3D position indicated by the 3D transform data;
modifying the 3D transform data into updated 3D transform data in response to a user moving and/or rotating the web page;
receiving, at the extended reality system, a request from the web site for an updated 3D transform;
updating the 3D transform data with the updated 3D transform; and 
returning, by the extended reality system, the updated 3D transform data to the web site in the context of claims 1,17, and 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619